Citation Nr: 0815972	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to November 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not manifest to a 
compensable degree in service or within one year of 
separation.

2.  Exposure to herbicides during service has not been 
demonstrated and cannot be presumed.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002), 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Notice was provided in March 2006, which addressed rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Although complete notice was not 
provided prior to the initial adjudication, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the veteran's disabilities.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because, as will 
be discussed below, there is no evidence establishing that an 
event occurred in service (specifically that the veteran was 
exposed to herbicides).  Thus, there is no indication that 
the veteran's diabetes mellitus may be associated with 
military service.  Although the disability is of a type that 
may be presumed to be caused by herbicide exposure, no 
evidence has been offered to show that such exposure 
occurred.  The veteran bases his claim on a presumption of 
exposure to herbicides due to his service in Korea.  As 
discussed below, his service in Korea falls outside the time 
period required for presumption of herbicide exposure.  38 
C.F.R. §§ 3.307, 3.309.  No evidence of actual exposure has 
been offered.  Therefore, VA was not required to conduct an 
examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Diabetes Mellitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for certain diseases, including diabetes 
mellitus, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307(a)(3), 309(a).

The veteran's SMRs do not show that diabetes began in 
service, and he does not contend that his diabetes began in 
service or within one year of separation.  In his claim for 
compensation, the veteran asserts that his diabetes began in 
March 1999.  The claim file contains private medical records 
dated between January 1998 and April 2005, including a note 
in January 1998 that he had just been diagnosed with 
diabetes.  Because his diabetes began many years after 
service, the veteran is not entitled to a presumption of 
service connection under 38 C.F.R. § 3.307(a)(3).  

The basis of the veteran's claim is that he was exposed to 
herbicides in service and that his diabetes is a result of 
that exposure.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange).  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
Department of Defense also acknowledges the use of herbicides 
in areas along the demilitarized zone (DMZ) in Korea between 
April 1968 and July 1969.  The presumption of herbicide 
exposure has been extended to specific units that served in 
those areas during that time.  See VHA Directive 2000-027 
(September 5, 2000).  When such a veteran contracts a disease 
associated with exposure to herbicides (listed in 38 C.F.R. 
§ 3.309(e)) that becomes manifest to a compensable degree 
within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  A veteran who 
contracts a disease not presumed under the regulation to be 
caused by herbicide exposure may still seek to establish 
service connection by offering medical evidence that his 
disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(1994).

The veteran did not have any service in Vietnam.  His service 
personnel records confirm that he served in Korea; however, 
these records indicate that the veteran was not assigned to 
Korea until January 1970, approximately six months after the 
end of the time period when Agent Orange was used there.  
Consequently, the Board cannot presume that the veteran was 
exposed to Agent Orange during his service in Korea, and 
service connection for diabetes is not warranted on such 
basis.

The veteran argues that herbicides remain in the soil for 
many years after spraying and continue to pose a health risk 
to individuals who come in contact with them.  In support of 
this argument, he submits a 2000 article from VFW Magazine 
about the efforts of former soldiers who served in Korea to 
prove that they were exposed to Agent Orange.  He also 
submits a 2003 article from the Guardian newspaper which 
describes the lingering effects of Agent Orange on Vietnamese 
civilians.  He contends that his service in Korea a few 
months after the use of Agent Orange ended exposed him to the 
herbicide, and that his diabetes should therefore be presumed 
to have been caused by such exposure.  There is no 
corroboration or objective verification of those allegations. 

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116 (West 2002 & Supp.2005).  
Regulations implementing the statute, establishing the 
circumstances of exposure, and the diseases linked to such 
exposure are found at 38 C.F.R §§ 3.307(a)(6), 3.309(e) 
(2007).  Presumption of herbicide exposure in Korea is not 
conceded unless the veteran served in a designated unit 
during the time that Agent Orange was actually sprayed, that 
is, between April 1968 and July 1969.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, 
Section C.  

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, 34 F.3d. at 
1042.  However, the veteran has not submitted any medical 
evidence which suggests or demonstrates that his diabetes was 
in any way related to service or to the Agent Orange the 
veteran claims he was exposed to during service.  The 
articles he has submitted discussing residual affects of 
herbicide exposure do not constitute competent medical 
evidence of the cause of his diabetes.  They are not 
"medical treatise" evidence and do not discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998). 

Thus, given that the veteran's Korean service did not occur 
during the time period the Department of Defense has 
indicated that Agent Orange was used, and he has not 
otherwise shown that he was exposed to Agent Orange in 
service, he is not entitled to service connection for 
diabetes based on exposure to Agent Orange.  In addition, 
since the claimed disorder was not manifested during service, 
or for many years thereafter, and there is no medical 
evidence relating the disorders to service, service 
connection is not warranted.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


